       Case: 3:19-cv-01003-wmc Document #: 4 Filed: 04/17/20 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

ANQUIN ST. JUNIOUS,

                            Petitioner,                        OPINION AND ORDER
       v.
                                                                     19-cv-1003-wmc
SUSAN NOVAK, Warden,
Columbia Correctional Institution,

                            Respondent.


       AnQuin St. Junious, an inmate at the Columbia Correctional Institution, has

petitioned the court for a writ of habeas corpus under 28 U.S.C. § 2254. Petitioner seeks

relief from his 2012 conviction in the Circuit Court for LaCrosse County, Wisconsin, for

second-degree reckless endangerment on the grounds that the prosecutor breached the plea

agreement by forging the victim’s signature and falsely stating that the victim had

consented to the terms of the agreement. (Dkt. #1.) For the reasons that follow, the

petition will be dismissed with prejudice.




                                     BACKGROUND

       According to petitioner, he told the prosecutor that he would not enter into the plea

agreement unless the victim agreed to it in writing, which the prosecutor represented the

victim had done. Petitioner avers that he subsequently agreed to enter a no contest plea

to the charge in exchange for the prosecutor’s agreement to recommend that petitioner

serve two years’ confinement followed by five years’ extended supervision. However, the

court did not follow the parties’ recommendation and instead sentenced petitioner to a
       Case: 3:19-cv-01003-wmc Document #: 4 Filed: 04/17/20 Page 2 of 4



term of five years’ confinement, followed by five years’ extended supervision. Petitioner

further asserts that he later read his Presentence Investigation Report and learned that the

victim had not agreed to the terms of the agreement; instead the victim told the PSI writer

that he wanted petitioner to serve five years in prison instead of the agreed-upon two years.

       On March 16, 2020, Magistrate Judge Stephen Crocker screened the petition in

accordance with Rule 4 of the Rules Governing Section 2254 Cases and found that the

petition appeared to be untimely. The magistrate judge further directed petitioner to file

a response showing either (1) that the petition was timely under 28 U.S.C. § 2244(d) or

(2) why his untimeliness should be excused under the doctrine of equitable tolling. (Dkt.

#2.) While petitioner has filed a response to this order (dkt. #3), the court now concludes

that the petition must be dismissed as untimely for the reasons that follow.




                                         OPINION

       As an initial matter, petitioner does not dispute that he filed his petition roughly

six years after his conviction became final, just as the magistrate judge found. Thus, the

petition is untimely unless petitioner can show that the deadline should be extended for

equitable reasons. To do this, he must establish two elements: (1) that he has been

pursuing his rights diligently; and (2) that some extraordinary circumstance stood in his

way. Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005).

       Here, petitioner seeks to explain his delay based on: (1) the erroneous advice of his

appellate lawyer that his claim of a prosecutorial breach of the plea agreement was frivolous

and not grounds for appeal; and (2) an unspecified liver condition, which prevented him


                                             2
        Case: 3:19-cv-01003-wmc Document #: 4 Filed: 04/17/20 Page 3 of 4



from attempting to seek relief. Unfortunately for petitioner, neither of these excuses is

even remotely sufficient to warrant equitable tolling of the limitations period. With respect

to the advice of petitioner’s appellate lawyer, petitioner implicitly accepted it, insofar as no

appeal was ever filed and petitioner makes no claim that his lawyer closed his file over his

objection. Accordingly, having agreed not to pursue an appeal, petitioner has no basis to

claim that his lawyer’s alleged negligence “stood in his way” and prevented him from

pursuing that claim. Moreover, even if credited, petitioner offers no explanation for his

waiting so long to raise the issue based on his appellate lawyer’s alleged ineffectiveness,

other than suffering from an unknown liver condition. As for his asserted liver condition,

petitioner asserts that it caused him depression and suicidal thoughts, yet acknowledges

that this condition did not prevent him from “writing complaints” for being denied

treatment for his liver condition. (Dkt. #3, at 2.)

       In fairness, petitioner does suggest that he was so busy seeking treatment for his

liver condition that he simply lacked the time and energy to pursue his separate claim that

he is in custody in violation of his constitutional rights. Even crediting this explanation,

however, the decision to focus his energy on his health concerns rather than pursue habeas

relief was a matter firmly within petitioner’s control. Because petitioner has failed to

demonstrate that he has been pursuing his rights diligently or that some extraordinary

circumstance prevented him from timely filing a petition, he is not entitled to equitable

tolling of the limitations period and his petition is time-barred.




                                               3
         Case: 3:19-cv-01003-wmc Document #: 4 Filed: 04/17/20 Page 4 of 4



                                            ORDER

         IT IS ORDERED that AnQuin St. Junious’s petition for a writ of habeas corpus is

DISMISSED WITH PREJUDICE on the ground that it is untimely. Further, because

reasonable jurists would not debate this conclusion, no certificate of appealability shall

issue.

         Entered this 16th day of April, 2020.

                                           BY THE COURT:

                                           /S/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge




                                                 4
